FARM MORTGAGE LOANS — SETTING RATES The Legislature of the State of Oklahoma has the sole authority to set forth the rates of interest to be charged on farm mortgage loans administered by the Commissioners of the Land Office.  The Attorney General is in receipt of your opinion request wherein you ask, in effect, whether the State Legislature or the Commissioners of the Land Office have the authority to set the interest rates on the Commissioners of the Land Office farm mortgage loans. Article XI, Section 6, of the Constitution of the State of Oklahoma, as amended by State Question No. 481, Legislative Referendum No. 187, adopted December 7, 1971, states in paragraph two: "The Legislature shall provide the manner of selecting the securities aforesaid, prescribe the rules, regulations, restrictions, and conditions upon which the funds aforesaid shall be loaned or invested, and do all things necessary for the safety of the funds and permanency of the investment." In conformance with the above amended article of the Constitution, Senate Bill No. 520 was adopted by the Second Regular Session of the Thirty-fourth Oklahoma Legislature, 1974, amending 64 O.S. 100 [64-100], by setting the new interest rates on farm mortgage loans.  Title 64 O.S. 100 [64-100] (1974), provides: "The balance of the purchase price of any and all lands sold by the Commissioners of the Land Office after the effective date of this act under sales contract shall bear interest at the rate of seven and one-half percent (7-1/2%) per annum. All delinquent installments, both principal and interest, shall bear interest at the rate of ten percent (10%) per annum until paid. " Your attention is called to Attorney General's Opinion No. 68-219 (June 13, 1968), wherein it was noted that on February 29, 1968, the Commissioners of the Land Office adopted a resolution concerning the administering of farm mortgage loans and within the resolution reference is made to the Legislature changing the rate of interest on the loans, thereby recognizing the constitutional authority and the legislative intent that the Legislature have the power to set the rates of interest on farm mortgage loans.  Title 64 O.S. 52 [64-52] (1974), prescribes the procedures for making the loans and subparagraph (c) of Section 52 provides the interest rate to be charged: "All farm loans made by the Commissioners of the Land Office of the State of Oklahoma from the trust funds under their jurisdiction and control, as otherwise provided by the laws of this state, shall bear interest at the rate of seven and one-half percent (7-1/2%) per annum, payable annually or semiannually, until paid. All delinquent installments, both principal and interest, shall bear interest at a rate of ten percent (10%) per annum until paid . . . ." It is, therefore, the opinion of the Attorney General that the Legislature of the State of Oklahoma has the sole authority to set forth the rates of interest to be charged on farm mortgage loans administered by the Commissioners of the Land Office.  (Paul C. Duncan)